Title: From George Washington to Lewis Nicola, 21 June 1781
From: Washington, George
To: Nicola, Lewis


                        
                            Sir
                            Head Quarters New Windsor June 21st 1781
                        
                        In consequence of the Resolution of Congress of the 13th of June, I have to request that you will march the
                            Corps of Invalids under your Command to the Garrison of West Point.
                        It is almost unnecessary to inform you, that it is my earnest wish, if the greatest attention should be paid to
                            the convenience & accomodation of this body of Veterans both on their march & in quarters, and that the
                            greatest possible number of them should be brought on by easy Marches to the point of destination, as soon as the
                            circumstances will admit. Orders of a similar nature have already been sent to the Detachment of the Corps now in Boston.
                        You must be sensible, sir, the exigencies of the service require that every Man capable of doing
                            Garrison duty should be marched to West Point or the Order would not have been given. The pleasant & healthy
                            situation of the Garrison, which is remarkable for the uncommon salubrity of its air—the accomodations of a stationary
                            Post—and the importance of trusting its defence to a body of tried Men, all point out very forcibly the propriety of
                            employing your Corps as a part of the Garrison.
                        You will be pleased to inform me as soon as possible, when you will March, when you may be expected to
                            arrive, and what number of Men May be depended upon. I am Sir Your Hble Servant.

                    